Iü a separation aetiori jridgniént Was eritéréd on October 15; 1946, in plaintiff’s favor; and; upon defendant’s consent, the jridgrilerit provided that defendant páy $60 á week for the support and maintenance of plaintiff and an infaiit daughter; that plaintiff bé pérííiitted tb oeerip'y rent free an apartment id a house owned jointly by the parties; and that defendant shall collect the rent for the remaining *969apartment and pay the carrying charges and the expenses for maintaining the premises. Upon the daughter becoming self-supporting, the defendant moved for a reduction ip alimony to $35 a week and plaintiff cross-moved for an increase in alimony and for a counsel fee, and to be reimbursed for $265 expended for necessary repairs. The Official Referee, to" whom the motion was referred to hear and determine, found the daughter was self-supporting but directed that defendant pay $60 a week for the support of the plaintiff and that the judgment be amended accordingly, and that defendant pay plaintiff a counsel fee of $250 and reimburse "her for the necessary repairs. Order modified on the law and the facts by striking opt the figures “ $60.00 •’ in the third ordering paragraph and by substituting therefor the figures “ $50.00 ”. As so modified the order is affirmed, without costs. In our opinion the amount awarded to the plaintiff for her own support was excessive. Rolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.